ORDER DISMISSING APPEAL

PER CURIAM.
Carmen Tungate, an inmate incarcerated at Everglades Correctional Institution, appeals the adoption by the Florida Department of Corrections, appellee, of rule 33-3.0055, Florida Administrative Code, which, in pertinent part, establishes required lists of library materials to be maintained in the law libraries located in the Department’s correctional facilities. See Lewis v. Casey, 518 U.S. 343, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996). The Department argues that appellant lacks the standing to challenge the rule pursuant to section 120.81(3)(a), Florida Statutes (Supp.1996). We agree. Section *804120.81(3)(a) is a statutory bar to appellant, as a prisoner, seeking judicial review of the administrative action in the instant case. See Endress v. Florida Dep’t of Corrections, 612 So.2d 645 (Fla. 1st DCA 1993).
Accordingly, the instant appeal is dismissed. See § 120.81(3)(a), Fla. Stat. (Supp.1996).
ERVIN, BOOTH and VAN NORTWICK, JJ., concur.